=! Paso County - 327th District Court

Wf

Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 1 of 17

Filed 11/23/2020 12:07 P

Norma Favela Barceleai

District Clerl

El Paso Count:
2020DCV378!

IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
JUDICIAL DISTRICT

MARIA FLORES, §
Plaintiff, §
§
VS. §

§ CAUSE NUMBER
WAL-MART, INC. D/B/A WAL- §
MART SUPERCENTER. §
Defendant. §

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF THIS COURT:

MARIA S. FLORES (hereinafter called “Plaintiff’) comes forth to present this
complaint against WAL-MART INC., D/B/A WAL-MART SUPERCENTER (hereinafter
called "Defendant"). For cause of action, Plaintiff would show the Court as follows:

DISCOVERY CONTROL PLAN
1. The parties should conduct pre-trial discovery in accordance with the discovery-
control plan described in Rule 190.3 of the Texas Rules of Civil Procedure (Level 2).
PLAINTIFF’S COMPETENCY TO SUE
2. Plaintiff is a natural person over the age of twenty-one who resides in El Paso
County, Texas. She is in every respect competent to assist in the prosecution of this
lawsuit.
COURT'S JURISDICTION OVER DEFENDANT

a. Wal-Mart, Inc., is a foreign for-profit corporation. Wal-Mart Inc. has been

EXHIBIT

ae

tabbles*

 

Flores v. Wal-Mart Inc - Original Petition - Page 1
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 2 of 17

lawfully doing business in Texas since 1974.
SERVICE OF PROCESS
4. An authorized process server can perfect service-of-process on Wal-Mart Inc., by
hand-delivering a citation-to-appear (with a copy of this petition) to its registered agent,
CT Corporation System, at the registered agent's office address, 1999 Bryan Street, Suite
900, Dallas, Texas 75201-3136, or wherever it can be found.
SUBJECT-MATTER JURISDICTION |
om Plaintiff has brought this cause of action to recover bodily-injury damages she
suffered while shopping in one of Defendant's stores. Plaintiff alleges that the incident
and her injuries were proximately caused by the negligence of Defendant’s employees
acting within the scope of their employment with Defendant, and/or by a premises
defect that exposed Plaintiff to an unreasonable risk of suffering serious harm.
Plaintiffs incident-related damages far exceed the Court's minimal jurisdictional limit.
CLAIM PURSUANT TO TRCP 47
6. Plaintiff's incident-related damages far exceed the Court's minimal jurisdictional
limit. Plaintiff is seeking monetary relief in this matter in an amount of over $200,000.00,
but not over $1,000,000.00.
VENUE
7. Venue is proper in El Paso County because that is the county where the incident

in question occurred. Tex. Civ. Prac. & Rem. Code §15.002(a)(1).

 

Flores v. Wal-Mart Inc - Original Petition — Page 2
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 3 of 17

THE INCIDENT

8. The incident happened on April 30, 2020 at Wal-Mart Supercenter Store located
at 13900 Horizon Blvd, Horizon City, Texas 79928. Plaintiff was making her way to exit
the store. Due to the stores apparent COVID-19 policies, Wal-Mart had a designated
entrance and exit (i.e. one may in, one way out). When Plaintiff arrived at the door
through which she had entered, a Wal-Mart employee directing patrons. Plaintiff was
notified by this employee that she needed to exit the store at the opposite entrance. The
employee went on to tell Plaintiff to cut through what appeared to be a make shift
barricade consisting of a table and other objects. Plaintiff followed the employee’s
command, and while walking around the table, she fell on a wire or extension cord that
was lying on the floor. Plaintiff sustained severe personal injuries as a result.

CAUSE OF ACTION: NEGLIGENT EXPOSURE
TO UNSAFE CONDITION ON PREMISES

9. At the time of the incident, Plaintiff was on Defendant’s premises with
Defendant’s consent, pursuant to Defendant’s implied invitation. In other words,
Plaintiff was Defendant’s business invitee at the time of the incident. Therefore,
Defendant had a duty to Plaintiff to exercise ordinary care in preventing her from being
exposed to unreasonably dangerous conditions while she was on the premises.

10. Defendant's and/or their employees knew or should have known that the cable

laying on the ground was an unsafe and dangerous condition as they created the

 

Flores v. Wal-Mart Inc - Original Petition — Page 3
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 4 of 17

condition. Once Defendant’s and/or their employees had actual or constructive
knowledge of the danger posed by having a wire/cord that was not flush with the floor,
they should have promptly taken measures that would have prevented, eliminated, or
diminished Plaintiff's exposure thereto. The employee(s) failed to eliminate the
condition or warn Plaintiff about the condition
11. Among other things, Defendant could have deployed employees to: (a) eliminate
the known hazard by removing the wire/cord; (b) preventing the possibility of a fall by
placing a covering to secure the cable to the floor; or (c) diminished the possibility of a
fall by placing a visible sign or other warning device to alert of the wire/cord.
12. Unfortunately, Defendant and/or their employees negligently failed to do any of
the above, or anything at all, to eliminate or limit Plaintiff's exposure to the
unreasonable risk of harm that the wire/cord presented. Defendant and/or its
employees’ failure to eliminate a known dangerously defective condition constituted
negligence, as that term is defined in civil law.
13. Defendant’s negligence was the proximate cause of the injuries Plaintiff suffered
in the incident. Therefore, Defendant is liable to Plaintiff for the totality of Plaintiff's
bodily-injury damages.

PLAINTFF'S BODILY-INJURY DAMAGES
14.‘ Plaintiff’s involvement in the above-described incident has caused her to suffer

several severe, painful, and incapacitating injuries. The injuries have caused her to

 

Flores v. Wal-Mart Inc - Original Petition — Page 4
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 5 of 17

suffer----and in all likelihood, will continue causing her to suffer----the following
damages: (a) medical expenses (past and future); (b) physical pain (past and future); (c)
mental anguish (past and future); (d) disfigurement (past and future); (e) physical
impairment (past and future); and (f) lost earning capacity (past and future).

DEMAND FOR JURY TRIAL
15. Plaintiff respectfully demands a trial-by-jury herein, and is paying the
appropriate jury fee simultaneous to the filing of this original petition.

NOTICE OF INTENT TO USE DOCUMENTS PRODUCED,
PURSUANT TO TRCP 93.7

16. Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff intends to use any and
all documents Defendant produce herein in response to any discovery requests Plaintiff

serves upon Defendant herein, whether it be at any pre-trial proceeding or at trial.

REQUEST FOR DISCLOSURES

17. Plaintiff respectfully requests that, within fifty (50) days from the day it is served
with citation to appear herein, Defendant disclose those matters specified in Rule 194.2
(a)-([) of the Texas Rules of Civil Procedure.

PRAYER
18. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully demands that
this Court promptly issue citations for service upon Defendant; set this matter for a

scheduling conference and trial at the Court’s earliest convenience; and, after the trial of

 

Flores v. Wal-Mart Inc - Original Petition — Page 5
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 6 of 17

this matter, grant the following relief to Plaintiff:

a. Judgment against Defendant for compensatory damages in an amount
that exceeds $200,000.00 but does not exceed $1,00,000.00;

b. Pre- and post-judgment interest at the highest rate allowed by law;

c. Costs of court; and

d. Any further relief to which Plaintiff may be justly entitled.
Respectfully submitted,

THE LEON LAW FIRM, P.C.,

One Sugar Creek Center Blvd., Suite 980
Sugar Land, Texas 77478

Tel.: (281) 980-4529

Fax: (281) 980-4530

[s/ Magaly Grimaldo

Carlos A. Leon --- SBN 00794157
E-mail: cleon@theleonlawfirm.com
Piero A. Garcia --- SBN 24090112
E-mail: pgarcia@theleonlawfirm.com
Magaly Grimaldo --- SBN 24096012
Email: mgrimaldo@theleonlawfirm.com
ATTORNEYS FOR PLAINTIFF,

MARIA S. FLORES

 

Flores v. Wal-Mart Inc - Original Petition — Page 6
Case 3:21-cv-00021-LS Document 1-4

2. CT Corporation

Filed 02/02/21 Page 7 of 17

Service of Process

Transmittal
12/04/2020
CT Log Number 538698844
TO: Kim Lundy Service Of Process
Walmart Inc.

702 SW 8TH ST

BENTONVILLE, AR 72716-6209

RE: Process Served in Texas

FOR: WALMART INC. (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :

APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

Flores Maria, Pltf. vs. Wal-Mart, Inc., etc., Dft.
Name discrepancy noted.

Citation, Return, Petition

327th Judicial District Court El Paso County, TX
Case # 2020DCV3785

Personal Injury - Failure to Maintain Premises in a Safe Condition - 04/30/2020 -
13900 Horizon Blvd, Horizon City, Texas 79928

C T Corporation System, Dallas, TX
By Process Server on 12/04/2020 at 01:37
Texas

At or Before 10:00 a.m. of the Monday next after the expiration of 20 days after the
date of service

Magaly Grimaldo

The Leon Law Firm, P.C.

One Sugar Creek Center Blvd., Suite 980
Sugar Land, TX 77478

281-980-4529

CT has retained the current log, Retain Date: 12/05/2020, Expected Purge Date:
12/10/2020

Image SOP

Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

C T Corporation System
1999 Bryan St Ste 900
Dallas, TX 75201-3140

877-564-7529
MajorAccountTeam2@wolterskluwer.com

Page 1 of 1/ DP

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 8 of 17

)) Wolters Kluwer

PROCESS SERVER DELIVERY DETAILS

 

 

 

 

Date: Fri, Dec 4, 2020
Server Name: Todd Cummings
Entity Served WAL-MART INC
Agent Name

Case Number 2020DCV3785
Jurisdiction TX

 

 

 

 

ACT
 

 

Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 9 of 17
THE STATE OF TEXAS

NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you, or your
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday
next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you."

TO: WAL-MART INC., which may be served with process by serving its registered agent, CT

CORPORATION SYSTEM, at 1999 BRYAN STREET, SUITE 900, DALLAS, TX 75201-3136 or
wherever he/she may be found

Greetings:

You are hereby commanded to appear by filing a written answer to the Plaintiff's Original
Petition at or before ten o'clock A.M. of the Monday next after the expiration of twenty days after the date
of service of this citation before the Honorable 327" Judicial District Court, El Paso County, Texas, at
the Court House of said County in El Paso, Texas.

Said Plaintiff's Petition was filed in said court on the 23" day of November, 2020 by Attorney at
Law, MAGALY GRIMALDO, ONE SUGAR CREEK CENTER BLVD, SUITE 980, SUGAR LAND, TX
77478, in this case numbered 2020DCV3785 on the docket of said caurt, and styled:

MARIA FLORES
VS.
WAL-MART, INC. D/B/A WAL- MART SUPERCENTER

The nature of Plaintiffs demand is fully shown by a true and correct copy of the Plaintiff's
Original Petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at El Paso, Texas, on the 25" day of
November, 2020.

 

 

 

 

CLERK OF THE COURT DELIVERED THIS DAY OF
AT: : AM/PM
NORMA FAVELA BARCELEAU ——
piston Clerk OY ROFESSIONAL CIVIL PROCESS
El Paso County Courthouse PROFESSI01 eS a
500 E. San Antonio Ave, RM 103 INITIALS: LIC?

 

EI Paso, Texas 79901

Attest: NORMA FAVELA BARCELEAU _ District Clerk
El Paso County, Texas

Vou ry fi] wt
By: ee fy nt (s, buy , Deputy
Veronica Cables

Rule 106: “-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the cltation with the

date of delivery endorsed thereon and with a copy of the petition attached thereto."

 
 

 

Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 10 of 17

_

RETURN

Came on hand on day of ,20 _at o’clock
__M., and executed in County, Texas, by delivering to
each of the within-named defendants, in person, a true copy of this Citation, having first endorsed thereon
the date of delivery, together with the accompanying true and correct copy of the Plaintiff's Original
Petition, at the following times and places, to-wit:

Course and Distance
DAY YEAR | Hour Min. M. tom Court House

 

And not executed as to the defendant,

 

 

The diligence used in finding said defendant, being

And the cause of failure to execute this process is:

 

And the information received as to the whereabouts of the said defendant, being
FEES—SERVING copy $ Sheriff

 

County, Texas
Total 3 by , Deputy

 

 

CERTIFICATE OF DELIVERY
| do hereby certify that | delivered to '

 

 

 

 

 

 

on the day of
20 _ at o'clock ___m. this copy of this instrument.
_ SherifffAgent
County, Texas
By , Deputy/Agent
SUBSCRIBED AND SWORN TO BEFORE ME ON THE DAY OF , 20

 

(SEAL)

 

NOTARY PUBLIC, STATE OF TEXAS

 
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 11 of 17

E] Paso County - 327th District Court Filed 12/10/2020 1:39 PM
Norma Favela Barceleau

District Clerk
El Paso County
2020DCV3785

IN THE 327TH JUDICIAL DISTRICT COURT OF
EL PASO COUNTY, TEXAS
MARIA FLORES,
Plaintiff,
Cause No.: 2020DCV3785

Vv.

WAL-MART INC. D/B/A
WAL-MART SUPERCENTER

COR 6G? 602 6OR LOD COn 60D (On 403 COD

Defendant.

DEFENDANT’S JURY DEMAND AND SUBMISSION OF FEE
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW Defendant WAL-MART INC, D/B/A WAL-MART SUPERCENTER,

having filed with the clerk of the court a written request for jury trial in compliance with Texas
Rule of Civil Procedure 216(a), herewith deposit with the clerk the jury fee of FORTY DOLLARS
($40.00). The clerk, pursuant to Texas Rule of Civil Procedure 216(b), is requested to promptly

enter a notation of payment of such fee upon the court’s docket sheet.

14475-513/CMUN/1 566873
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 12 of 17

Respectfully submitted,

MOUNCE, GREEN, MYERS

SAFI, PAXSON & GALATZAN, P.C.
P.O. Drawer 1977

El Paso, Texas 79950-1977

Phone: (915) 532-2000

Fax: (915) 541-1597

E-Mail: enriquez(@mpmsg.com
I@megmsp.c

   

 

By:
Laura Enriquez
State Bar No. 00795790
Cal Mundell
State Bar No. 24109059

Attorneys for Defendant

CERTIFICATE OF SERVICE

In cogpliance with Texas Rule of Civil Procedure 21a (e), I, Cal Mundell, hereby certify
that on the #G# day of December, 2020, a true and correct copy of the foregoing document filed
electronically with the clerk of the court in accordance with Texas Rule of Civil Procedure 21a
(H(1) is served on the following parties or attorney(s): Magaly Grimaldo,
merimaldo@theleonlawfirm.com, Carlos A. Leon, cleon@theleonlawfirm.com, and Piero Garcia,
pgarcia@theleonlawfirm.com, The Leon Law Firm, PC, One Sugar Creek Center Blvd., Suite 980,
Sugar Land, Texas 77478.

 

Cal Mundell

14475-513/CMUN/1 566873
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 13 of 17

El Paso County - 327th District Court Filed 12/10/2020 4:29 PM
Norma Favela Barceleau
District Clerk
El Paso County
2020DCV3785

IN THE 327TH JUDICIAL DISTRICT COURT OF
EL PASO COUNTY, TEXAS
MARIA FLORES,
Plaintiff,
Cause No.: 2020DCV3785

Vv.

WAL-MART INC. D/B/A
WAL-MART SUPERCENTER

(07 COR 602 CO? CO? COR (O> 601 6On CO?

Defendant.
CERTIFICATE OF WRITTEN DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Wal-Mart Inc., d/b/a Wal-Mart Supercenter, Defendant in the above-
entitled and numbered cause, and submits its Certificate of Written Discovery regarding the
following written discovery requests:

1. Defendant’s First Requests for Admission to Plaintiff; and

2. Defendant’s First Set of Interrogatories to Plaintiff.

WHEREFORE PREMISES CONSIDERED, Defendant respectfully prays that the
Court and all parties take notice of the above and foregoing Certificate, and service of the above-
referenced discovery requests, and that the Defendant such other and further relief, general or

special, legal or equitable, to which Defendant may be justly entitled.

14475-513/CMUN/1566890

Copy from re:SearchTX
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 14 of 17

Respectfully submitted,

MOUNCE, GREEN, MYERS,

SAFI, PAXSON & GALATZAN, P.C.
P.O. Drawer 1977

El Paso, Texas 79950-1977

Phone: (915) 532-2000

Fax: (915) 541-1597

E-Mail: enriquez@memse.com
E-Mail: (ngmsez.com

      
   

By:
Laura Enriquez
State Bar No. 00795790
Cal Mundell

State Bar No. 24109059

Attorneys for Defendant

CERTIFICATE OF SERVICE

 

In compliance with Texas Rule of Civil Procedure 21a (e), I, Cal Mundell, hereby certify
that on the Bis of December, 2020, a true and correct copy of the foregoing document filed
electronically with the clerk of the court in accordance with Texas Rule of Civil Procedure 21a
(H(1) is served on the following parties or attorney(s): Magaly Grimaldo,
merimaldo(@theleonlawfirm.com, Carlos A. Leon, cleon@theleonlawfirm.com, and Piero Garcia,
pgarcia(@theleonlawfirm.com, The Leon Law Firm, PC, One Sugar Creek Center Blvd., Suite 980,
Sugar Land, Texas 77478.

Cal Mundell

14475-513/CMUN/1566890

Copy from re:SearchTX
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 15 of 17
El Paso County - 327th District Court Filed 12/10/2020 1:37 PM
Norma Favela Barceleau
District Clerk
El Paso County
2020DCV3785

IN THE 327TH JUDICIAL DISTRICT COURT OF
EL PASO COUNTY, TEXAS
MARIA FLORES,
Plaintiff,
Cause No.: 2020DCV3785

Vv.

WAL-MART INC. D/B/A
WAL-MART SUPERCENTER

COR COR GOA CO COD COD COR COD 6On COD

Defendant.
DEFENDANT’S ORIGINAL ANSWER
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW, WAL-MART INC. D/B/A WAL-MART SUPERCENTER, Defendant in
the above-entitled and captioned cause, and files this Original Answer to Plaintiff's pleadings, and

for answer says:

I.

Pursuant to Tex. R. Civ. P. 92, Defendant enters its general denial as to Plaintiff's Original
Petition and demands strict proof thereof.

Il.

Defendant would show that Plaintiff's own contributory negligence was the proximate
cause, sole proximate cause or a new and independent cause of the occurrence in question and all
of Plaintiff's alleged damages and injuries, if any.

Ill.

Defendant would show that all or part of Plaintiff's claims are barred by Tex. Civ. Prac. &

Rem. Code Ann. §41.0105 since Plaintiff may only recover medical expenses actually paid or

incurred.

14475-513/CMUN/1566868

Copy from re:SearchTX
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 16 of 17

IV.

Defendant would show that all or part of Plaintiff's claims are barred by Tex. Civ. Prac. &
Rem. Code Ann. §18.091, since any evidence of wages or economic damages must be presented
in an after-tax format, and Defendant requests the appropriate jury instructions in this regard.

V.

Defendant would show that Plaintiffhas failed to mitigate his alleged damages and injuries,

if any, as that term is defined and understood by law.
VI.

Defendant would show that Plaintiff's injuries and damages, if any, may have been the
resulted from preexisting and/or unrelated conditions, and thus, were not proximately caused by
the occurrence made the basis of this lawsuit.

VIL.

Defendant would show that the occurrence in question may have been caused by the
negligence of a third party over whom Defendant had no control and said negligence was the
proximate cause, or in the alternative, the sole proximate cause of the occurrence, incident, event
or accident underlying this suit and of the alleged damages to Plaintiff.

VI.

Defendant requests trial by jury and reserves the right to amend.

WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing
that it be discharged and allowed to go hence without day and with its costs and that the Court
grant Defendant such other and further relief, general or special, legal or equitable, to which

Defendant may be justly entitled.

14475-512/CMUN/1564561

Copy from re:SearchTX
Case 3:21-cv-00021-LS Document 1-4 Filed 02/02/21 Page 17 of 17

Respectfully submitted,

MOUNCE, GREEN, MYERS

SAFI, PAXSON & GALATZAN, P.C.
P.O. Drawer 1977

El Paso, Texas 79950-1977

Phone: (915) 532-2000

Fax: (915) 541-1597

E-Mail: enriquez@mgmsg.com

E-Mail: anundell@memse.com

      
   

By:
Laura Enriquez
State Bar No. 00795790
Cal Mundell

State Bar No. 24109059

Attorneys for Defendant

CERTIFICATE OF SERVICE

In compliance with Texas Rule of Civil Procedure 21a (e), I, Cal Mundell, hereby certify
that on the Peis of December, 2020, a true and correct copy of the foregoing document filed
electronically with the clerk of the court in accordance with Texas Rule of Civil Procedure 21a
(f)(1) is served on the following parties or attorney(s): Magaly Grimaldo,
mgrimaldo@theleonlawfirm.com, Carlos A. Leon, cleon/@itheleonlawfirm.com, and Piero Garcia,
pgarcia(@theleonlawlirm.com, The Leon Law Firm, PC, One Sugar Creek Center Blvd., Suite 980,
Sugar Land, Texas 77478.

 

 

 

Cal Mundell

14475-512/CMUN/1564561

Copy from re:SearchTX
